Name: 92/175/EEC: Commission Decision of 21 February 1992 establishing the list and identity of the units in the computerized network Animo
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  information and information processing;  EU finance
 Date Published: 1992-03-25

 Avis juridique important|31992D017592/175/EEC: Commission Decision of 21 February 1992 establishing the list and identity of the units in the computerized network Animo Official Journal L 080 , 25/03/1992 P. 0001 - 0032 Finnish special edition: Chapter 3 Volume 41 P. 0133 Swedish special edition: Chapter 3 Volume 41 P. 0133 COMMISSION DECISION of 21 February 1992 establishing the list and identity of the units in the computerized network Animo (92/175/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/628/EEC (2), and in particular Article 20 (3) thereof, Whereas on 19 July 1991 the Commission adopted Decision 91/398/EEC on a computerized network linking veterinary authorities (Animo) (3); Whereas, in order to ensure the smooth operation of the computerized network (Animo), a list of the various units should be drawn up and their identity established. Whereas account should be taken of the allocation of responsibilities at central level, in particular in connection with the financing rules provided for in Commission Decisions 91/426/EEC of 22 July 1991 laying down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo) (4) and 91/539/EEC of 4 October 1991 laying down implementing rules for Decision 91/426/EEC (Animo) (5); Whereas account should be taken of the situation of border inspection posts with regard to the decisions to be taken under Article 9 of Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (6) and Article 6 of Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (7), as amended by Directive 91/628/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 11. The list and identification of the units within the meaning of Article 1 of Decision 91/398/EEC shall be as set out in the Annex hereto. 2. Identification of the central units entered on the list set out in the Annex to this Decision shall be without prejudice to Community financing, under Decision 91/426/EEC and within the limits laid down by Decision 91/539/EEC, of equipment installed with authorities connected to the competent central unit. 3. Entry of the border inspection posts on the list set out in the Annex to this Decision shall be valid only if they figure ont he Community list of approved border inspection posts, drawn up in accordance with the second subparagraph of Article 9 (4) of Directive 90/675/EEC and the second subparagraph of Article 6 (4) of Directive 91/496/EEC. However, should the necessary equipment have been installed, Community financing under Decision 91/426/EEC and within the limits laid down in Decision 91/539/EEC shall be upheld, with no request for reimbursement of the Community's financial contribution. Article 2This Decision shall be updated at regular intervals, particularly in the light of Commission decisions on the approval of border inspection posts and amendments made to the territorial organization of the Member States. Article 3This Decision is addressed to the Member States. Done at Brussels, 21 February 1992. For the CommissionRay MAC SHARRYMember of the Commission(1) OJ N ° L 224, 18. 8. 1990, p. 29. (2) OJ N ° L 340, 11. 12. 1991, p. 17. (3) OJ N ° L 221, 9. 8. 1991, p. 30. (4) OJ N ° L 234, 23. 8. 1991, p. 27. (5) OJ N ° L 294, 25. 10. 1991, p. 47. (6) OJ N ° L 373, 31. 12. 1990, p. 1. (7) OJ N ° L 268, 24. 9. 1991, p. 56.